EXHIBIT 10.2
EXECUTION VERSION
THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT AND AGREEMENT


THIS THIRD AMENDMENT TO THE ASSET PURCHASE AGREEMENT AND AGREEMENT (this
“Amendment”) is dated as of February 27, 2017, among Performance Sports Group
Ltd., an entity formed under the Laws of British Columbia (the “Company”), the
Subsidiaries of the Company listed on the signature pages hereto (collectively,
together with the Company, “Sellers”), 9938982 Canada Inc., a corporation
organized under the Laws of Canada (“Purchaser”), and the Designated Purchasers
(as defined below, and together with Sellers and Purchaser, the “Parties”).
WHEREAS, the Company, Sellers and Purchaser are party to that certain Asset
Purchase Agreement dated as of October 31, 2016 (as amended pursuant to that
certain First Amendment to the Asset Purchase Agreement dated as of January 6,
2017 and that Second Amendment to the Asset Purchase Agreement dated as of
February 23, 2017, the “Purchase Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the meanings ascribed to them in
the Purchase Agreement);
WHEREAS, pursuant to a Notice of Designation, dated as of February 8, 2017,
delivered to Sellers pursuant to Section 2.8(b) of the Purchase Agreement,
Purchaser notified Sellers of the identities of the Designated Purchasers and
provided Sellers with a Counterpart to the Asset Purchase Agreement, dated as of
February 8, 2017, in respect of each such Designated Purchaser, namely, Bauer
Innovations Canada Ltd. (f/k/a 10096784 Canada Inc.), Bauer Hockey Ltd. (f/k/a
9990089 Canada Inc.), BCE Acquisition US, Inc., Cascade Maverik Lacrosse, LLC,
Bauer Hockey Retail, LLC, Bauer Hockey, LLC, Bauer Innovations US, LLC, Easton
Diamond Sports, LLC (collectively, the “Designated Purchasers”);
WHEREAS, Section 10.4 of the Purchase Agreement permits amendments to the
Purchase Agreement if signed in writing by all of the parties thereto;
WHEREAS, the Parties dispute whether the lease in respect of 3500 Willow Lane,
Thousand Oaks, California, 91361 by and between Martin Properties, Inc. and
Easton Baseball / Softball Inc. dated May 11, 2015 (the “Thousand Oaks Lease”)
constitutes a “Capitalized Lease” under the Purchase Agreement for purposes of
the calculation of the Specified Assumed Liability Deduction Amount at Closing
(the “Capitalized Lease Issue”); and
WHEREAS, the Parties dispute whether the amount of capital expenditures made by
the Sellers gives rise to a variance under Section 5.7(b)(i) of the Purchase
Agreement that constitutes a breach of covenant under the Purchase Agreement,
including for purposes of Section 8.3(b) thereof (the “Capex Issue”);
NOW, THEREFORE, and in consideration of the foregoing and of the
representations, warranties, covenants, agreements and conditions contained
herein and in the Purchase Agreement, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

--------------------------------------------------------------------------------

AMENDMENT AND AGREEMENT

1. Amendments to the Purchase Agreement.  The first sentence of Section 2.6(a)
of the Purchase Agreement is hereby amended and restated in its entirety to read
as follows:

“(a)            Payment of Purchase Price. Pursuant to the terms and subject to
the conditions set forth in this Agreement, in consideration of the sale of the
Acquired Assets pursuant to the terms hereof, Purchaser, on its own behalf and
as agent for the relevant Designated Purchasers, shall (a) assume from Sellers
the Assumed Liabilities, and (b) subject to the remaining provisions of this
Section 2.6 and provisions of this Agreement regarding application of the
Deposit, pay to Sellers an amount (the “Closing Purchase Price”) in cash equal
to (i) the Base Purchase Price, plus or minus, as applicable (ii) the amount of
the Property Tax Adjustment, as determined in accordance with the terms of
Section 6.5, minus (iii) the Specified Assumed Liability Deduction Amount as
such amount may be adjusted in accordance with Section 19 of the Transition
Services Agreement by and among the Sellers and the Purchaser dated as of
February 27, 2017, minus (iv) the PCR AE Holdback Amount, minus (v) $1,700,000,
solely as consideration for the settlement of the dispute as to whether the
amount of capital expenditures made by the Sellers constitutes a breach of
Section 5.7(b)(i) of the Purchase Agreement, including for purposes of Section
8.3(b) thereof.

2. Covenants Regarding Below Issues.  In full and final resolution of the issues
set forth below, the Parties covenant and agree as follows:

a. Capitalized Lease Issue: In full resolution of the Capitalized Lease Issue
for purposes of closing the transactions contemplated by the Purchase Agreement,
the Parties covenant and agree that:

i. Notwithstanding anything to the contrary in Section 2.7(b)(iii)(B) of the
Purchase Agreement, the Company and Purchaser shall deliver, or cause to be
delivered, an executed joint instruction letter instructing the Deposit Escrow
Agent to (A) retain $12,008,073 of the Deposit (the “Capital Lease Escrow
Amount”) until such time as the Company and Purchaser deliver to the Deposit
Escrow Agent a certified copy of a final non-appealable judgment or order from
the Bankruptcy Courts instructing or awarding the disbursement of such amount,
or an executed joint instruction letter instructing the Deposit Escrow Agent to
disburse such amount pursuant to and in accordance with such order, and (B)
disburse the balance of the Deposit at the Closing to Sellers in immediately
available funds.

ii. The Parties shall commence proceedings in the Bankruptcy Courts promptly
following the Closing Date to determine, on notice to all stakeholders and with
request for a hearing, the Capitalized Lease Issue and, if applicable, provide a
ruling regarding the amount of the reduction of the purchase price with respect
thereto; provided that, in no event shall either Party with respect to the
Capitalized Lease Issue request, move or petition the Bankruptcy Courts

 
2

--------------------------------------------------------------------------------

for damages, payments or an award or determination of such issue in an amount
exceeding the Capital Lease Escrow Amount, and any such amount awarded shall be
payable by releasing all or a portion of the Capital Lease Escrow Amount from
the remaining Deposit Escrow as provided in clause (i) above in the amount and
to the party(ies) as determined by the Bankruptcy Courts; provided further, that
the Parties may settle the Capitalized Lease Issue (but in no event for an
amount in excess of the Capital Lease Escrow Amount) pursuant to a settlement
approved by the Bankruptcy Courts.  Each Party shall be responsible for its own
fees and expenses related thereto.

iii. The Parties agree that the Capital Lease Escrow Amount is an agreed-upon
amount solely to resolve the Capital Lease Issue for purposes of Closing and is
not to be used in whole or in part as an admission or evidence regarding the
amount or merits of the Capitalized Lease Issue.

b. Capex Issue.  In full and final resolution of the Capex Issue for all
purposes under the Purchase Agreement or otherwise, the Parties agree that
Sellers shall pay to Purchaser $1,700,000, which amount shall be paid to Sellers
by deduction from the Base Purchase Price as set forth in Section 2.6(a) of the
Purchase Agreement, as amended by this Amendment.

3. Seller Representation.  Sellers represent and warrant to Purchaser that
Sellers’ have and are processing checks received from customers in the Ordinary
Course.

4. Continuing Effect.  Except as expressly provided in the preceding Section 1
(Amendment to the Purchase Agreement), nothing contained herein shall constitute
an amendment, modification or waiver of any provision of the Purchase Agreement
and the Purchase Agreement shall remain in full force and effect.

5. Other Provisions.  The provisions of Article I (Interpretation) and Article X
(Miscellaneous) of the Purchase Agreement are incorporated herein by reference
and shall apply to the terms and conditions of this Amendment and the Parties
mutatis mutandis.

[Remainder of Page Intentionally Left Blank.]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date set forth on the
cover page of this Amendment.

  SELLERS:           PERFORMANCE SPORTS GROUP LTD.           
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Executive Vice
President, General Counsel and Corporate Secretary          

  BPS US HOLDINGS INC.          
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
EASTON BASEBALL / SOFTBALL INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
BAUER HOCKEY, INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Executive Vice
President, General Counsel and Corporate Secretary          

 
BAUER HOCKEY RETAIL INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
[Signature page to the Third Amendment to APA and Settlement Agreement]

--------------------------------------------------------------------------------

 
BAUER PERFORMANCE SPORTS UNIFORMS INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
PERFORMANCE LACROSSE GROUP INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
BPS DIAMOND SPORTS INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
PSG INNOVATION INC.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
BAUER HOCKEY RETAIL CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
[Signature page to the Third Amendment to APA and Settlement Agreement]

--------------------------------------------------------------------------------

 
EASTON BASEBALL / SOFTBALL CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
BPS DIAMOND SPORTS CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
PERFORMANCE LACROSSE GROUP CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
PSG INNOVATION CORP.
         
 
By:
/s/ Michael J. Wall     NAME:  Michael J. Wall     TITLE:   Secretary          

 
[Signature page to the Third Amendment to APA and Settlement Agreement]

--------------------------------------------------------------------------------

  PURCHASER:           9938982 CANADA INC.          
 
By:
/s/ Samuel Robinson      NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque         NAME:  Sacha Haque     TITLE:   Secretary              
   

  DESIGNATED PURCHASERS:          
BAUER HOCKEY LTD.
         
 
By:
/s/ Samuel Robinson      NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary                  

 
BAUER INNOVATIONS CANADA LTD.
         
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary          

 
 
[Signature page to the Third Amendment to APA and Settlement Agreement]

--------------------------------------------------------------------------------

  BCE ACQUISITION US, INC.          
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary                  

  CASCADE MAVERIK LACROSSE, LLC          
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary                  

  BAUER HOCKEY RETAIL, LLC          
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary          

 
 
[Signature page to the Third Amendment to APA and Settlement Agreement]

--------------------------------------------------------------------------------

  BAUER HOCKEY, LLC          
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary                  

  BAUER INNOVATIONS US, LLC          
 
By:
/s/ Samuel Robinson      NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary                  

 
EASTON DIAMOND SPORTS, LLC
         
 
By:
/s/ Samuel Robinson     NAME:  Samuel Robinson     TITLE:   President          

 
By:
/s/ Sacha Haque     NAME:  Sacha Haque     TITLE:   Secretary          

 
 
[Signature page to the Third Amendment to APA and Settlement Agreement]
 

--------------------------------------------------------------------------------